Title: To James Madison from Albert Gallatin, 30 November 1810
From: Gallatin, Albert
To: Madison, James


Dear Sir
Nover. 30th 1810
I enclose the substance of a financial paragraph, also a statement of the receipts & expenditures of the year ending 30th Septer. last and an estimate of those of this quarter. These will supply you with all the facts on which the paragraph is founded.

In the paragraph for military schools, I would place in the most conspicuous point of view (when speaking of revision of existing law) the necessity of placing them on a respectable footing. It is now worse than none. I believe that no teacher but a drawing master is allowed out of the corps & I know that Hasler as professor of mathematics was discharged as not authorized by law. Respectfully Your obt. Servant
Albert Gallatin
 
[First Enclosure]
The receipts into the treasury during the year ending on the 30th of Septer. last (and amounting to more than eight millions and a half of dollars) have exceeded the current expenses of government including therein the interest on the public debt. For the purpose of reimbursing at the end of this year 3,750,000 dollars of the principal, a loan to that same amount had been negotiated, which has subsequently, on the application of the Secretary of the Treasury, been reduced to 2,750,000 dollars. For the probable receipts of next year and other details I refer you to the statements which will be transmitted from the Treasury and which will enable you to judge what further provision may be necessary for the service of the ensuing years.
 
[Second Enclosure]

Receipts & expenses of the year ending 30th Septer. 1810
  
    Specie in treasury on 1st Octer. 1809
    5,828.936.01
  
  
    Receipts during the year
  
  
    customs
    7.851.170.46
    
  
  
    lands
    672.417.90
    
  
  
    sundries
      165.272.81
    
     8.688.861.17
  
  
    
    14.517.797.18
  
  
    Expenditures during the year
  
  
    {
    civil list
    689.116.53
    }
    
  
  
    miscellaneous civil
    405.886.50
  
  
    diplomatic
     145.095.37
  
  
    
    1.240.098.40
    }
    
  
  
    {
    military, indians &c.
    2.514.523.75
    }
    
  
  
    Navy
    1.674.735.50
    
  
  
    
    4.189.259.25
    
  
  
    
    interest on public debt
    
    2.713.526.54
    
  
  
    Total current expenses
    8.142.884.19
    }
    
  
  
    
    Principal of public debt reimbursed vizt.
  
  
    
    Debt proper
    2.906.781.61
    }
    
  
  
    
    Claims assumed by Louisa. treaty
       9.101.66
    
  
  
    
    2.915.883.27
    
  
  
  
    
    11,058,767.46
  
  
    Specie in treasury on 30th Septer. 1810
    2     
    
     3,459.029.72
  
  
    
    14.517.797.18
  
  
    
  
  
    Estimate of last quarter of 1810
  
  
    Specie in treasury on 30th Septer. 1810
    2     
    
    3,460.000  
  
  
    Receipts estimated
    2,500,000  
  
  
    Loan receivable 31st Decer. 1810
     2,750,000  
  
  
    
     8,710,000  
  
  
    Civil, military & naval expenses estimated
    1.570.000  
    
  
  
    Interest on public debt—estd.
     650.000  
    
  
  
    
    2.220.000  
  
  
    Principal to be reimbursed vizt.
  
  
    annual reimbt. on six pr. cent stock exd.
    670.000  
    }
    4.490.000  
  
  
    six pr. ct. exchd. stock to be reimbd.
    3.750.000  
  
  
    sundries
      70.000  
  
  
    Probable amount of specie left in treasury on 31st. Decer. 1810
     2.000.000  
  
  
    
     8.710.000  
  

